                         Case 2:20-cv-02395-SPL Document 1-1 Filed 12/10/20 Page 1 of 1

 EEOC Form 161 (11116)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:    Rhonda Howman                                                                    From:    Phoenix District Office
       3628 W. ELGIN STREET                                                                      3300 North Central Ave
       Chandler, AZ 85226                                                                        Suite 690
                                                                                                 Phoenix, AZ 85012


      D                      On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601. 7(alj
 EEOC Charge No.                                EEOC Representative                                                   Telephone No.
                                                Jeremy A. Yubeta,
 540-2019-04955                                 Enforcement Supervisor                                                (602) 661-0015
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D           Your allegations did not involve a disability as defin6d by the Am6ricans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

      [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)


                                                          - NOTICE OF SUIT RIGHTS
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                      On behalf of the Commission

                                                                    #c:::s                    _____
                                                                                        c:::z_.._..
                                                                                                                           9/16/2020
Enclosures(s)                                                        Elizabeth Cadle,                                       (Date Mailed)
                                                                     District Director
cc:
            Kimberly Demarchi                                                         Michael Petitti Jr., Esq.
            Senior Associate General Counsel                                          SHIELDS PETITTI PL�;:-;;;;�     ---
                                                                                                                  ���� --
            ARIZONA STATE UNIVERSITY                                                  5090 N. 40th St., Ste.
            Office of General Counsel                                                 Phoenix, AZ 85018
            P.O. Box 877405
            Tempe, AZ 85287
                                                                                                                       SEP 1 R 2020

                                                              EXHIBIT 1
